           Case 4:21-cv-00194-LPR Document 8 Filed 03/23/21 Page 1 of 3




 \0 -44<! I'll.,. 1)6:J:!.I Smrut'IOIU 111 • Cml Act""'


                                                 UNITED STATES DISTRICT COURT                                                                 FILED
                                                                                                                                     U.S. DISTRICT COURT
                                                             ror Ulf'                                                            EASTERN DrSTRICT ARKANSAS
                                                                           Eastern District of Arkansas
                                                                                                                                          MAR 2 3 2021
                  Marion Andrew Humphrey, Jr.


----· ·····-·--             .•··   --······-···- ·-·--••·• ·- ......... -·····-•-·   ··--
                                      Plainrif!7s >
                                           v.                                                   Civil Action No.   t/. ·,:, / ~ V / t/ ¥ ~ L/f7/l
 Steven Payton, acting in his individual capacity as an                                     )
           Arkansas State Police trooper                                                    )

                    -·-------------·-•·-·-·------

                                                                    SUMMONS IN A CIVIi. ACTIO~

To: (Dc/f',,,,.,111'.ouuneando.idrtt"J Steven Payton
                                        ••l<ansas State Police
                                       Troop J Headquarters
                                       2700 W Main St.
                                       Clari<sville. AR 72830



             A lawsuit has been filed against you.

         Within 21 days atlerscrviccofthis summons on you (not counting the day you received it)-or 60 days if you
are the United States or a United States agency, or an officer or employee of the United Stales described in Fed. R. Ci\'.
P. 12 (a){2) or {3)- you must serve on the plaintiff an answer to the attached complaint or11 mohon under Ruic 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney.
whose name and address arc:                          Conner Eldridge
                                                     Eldridge Brooks, PLLC
                                                     5100 West JB Hunt Or., Suite 840
                                                     Rogers, AR 72758
                                                     (479)553-7678



       If you fail to respond, Judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or rnohon with the court.




                                                                                                   Cl~FCOUlR/
                                                                                                       /                    /'


Date:     ·-···•:}If ljd /                                                                        _1_ -            ~ nfCfu.
                                                                                                                     I ~ -. · · •--•·-·-------- .
                                                                                                               ignatllr<J           11(\' •   I,
        Case 4:21-cv-00194-LPR Document 8 Filed 03/23/21 Page 2 of 3




Civil Action No.

                                                   PROOF OF StRVICE
                    (Thb section should not b« filed wilh the court unlas """ired by Fed. R. Civ. P. 4 {I))

        :lus summons for,_,,,, of1ndmdJJal and111lc. ,Jan~)               '7!l~_!?.~~.S'T/i"vt£!.]1/if~,Y _ --·-· ---·--- ·-·· ____ .
was received by me on rda11•J  ~ -2 Z - 2..(
                              ··----·· -- ---- --·----- ·- ··--·--·-


        "fl,.. I personally served the summons on the individual at (;Ja,.rJ ?J:,~___ffef!..._f"">.$ ....~R ~. -·-
          j< .:,S.~.({.,j ek ,/1/l..          77f'o2..                               on tdat<!J     "3-ZZ        -21        ; or
         •    I left the summons at the individual's residence or usual pince of abode with r_.,
                                                                     , a person of suitable age and discretion ,,.,ho resides there,
         on   tdotl!J                              • anci maiica a copy to tile mci1v1ouai s ,as, icnown a ~ ; : .

         •    I served the summons on fna..,C(•f111tlil'ldual>                                                                        , who ts
          designated by law lo accept scMcc of process on behalf of Ina"'" ,,f orgc1t1i:01ionJ
                                                                                     on tJatf'J                             . or

         CJ I returned the summons uncx.ccutcd because                                                                                    : or




          My fees an: S         ?S:t:10
                                ---- -- .. ··-----· -
                                                      for tra,·cl and S                   for sen,ices. for a total of$            0.00


          I declare under penalty ofpeJJury that this information is true.


"ate:     -?_2z-2J
            -----
         ~- --          ... ---·-



                                                                    -··-~ #~~,rO- __ /?n,qs,; __~ ; ' V ~ .
                                                                                              l'rinted,,,,,,.,. and title




Addmonal infonnalion regarding attempted service, ere:
       Case 4:21-cv-00194-LPR Document 8 Filed 03/23/21 Page 3 of 3



                        and   sworn
                         , 2021.
                                      to   before   me   this   22rd   day   of




          ,,1111111,,
My COffiRU.'~~WO~~ires:
       ,, ~-          ,,,,
           ········
    ~'' ~~ -~Nu,~••, ~.,S
